Citation Nr: 1401852	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).     

2.  Entitlement to an increased rating for noncongestive glaucoma, currently rated as 10 percent disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from June 1982 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.                      

In July 2012, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims folder.  

The issue of entitlement to an increased rating for noncongestive glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has PTSD which may be attributed to a verified in-service stressor.







CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  In this decision, the Board is granting service connection for PTSD, and this represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.


Analysis

The Veteran contends that she has PTSD as result of her active service.  She has one primary stressor which occurred while she was performing her Military Occupational Specialty (MOS) as a chaplain assistant.  According to the Veteran, she visited a woman in the hospital after the woman delivered a baby prematurely and the baby died.  The woman asked the Veteran to get an outfit for the baby so that when visitors came to the chapel to see the baby, it would not be wearing a hospital gown.  The Veteran indicated that she bought an outfit for the baby and arranged for the baby to be brought to the chapel.  When the baby arrived at the chapel, the Veteran stated that she thought the person from the morgue would dress the baby in the outfit.  However, the person from the morgue stated that he could not touch the baby.  Thus, the Veteran reported that she had to dress the baby.  According to the Veteran, because the baby was so delicate, she had to hold the baby very gently.  She stated that the baby's head was soft and the baby was cold.  The Veteran indicated that the experience was very traumatizing  and that she had a lot of dreams about dead babies afterwards.  She noted that due to the incident, she did not like to be in hospitals or around babies.   

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Snedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

To establish entitlement to service connection for PTSD a Veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's DD Form 214, Certificate of Release or Discharge From Active Duty, shows that she served in the United States Army from June 1982 to July 1992.  Her MOS was as a chaplain assistant.  

In light of the above, in consideration of the fact that the Veteran's service records confirm that her MOS was as a chaplain assistant, and given that there is no reason to doubt the Veteran's credibility, the Board accepts as true that the alleged stressor of dressing a deceased baby occurred as described.  

VA Medical Center (VAMC) outpatient treatment records show that the Veteran is currently receiving mental health counseling for PTSD.  In a June 2009 counseling session, the Veteran discussed her PTSD symptomatology.  The Veteran stated that since she had to take her pregnant niece to the Emergency Room due to contractions, she had been having intrusive memories of the dead baby she dressed during service.  Thus, even though the examiner did not specifically link the Veteran's PTSD to her in-service verified stressor of dressing a dead baby, the examiner was relating the Veteran's PTSD symptomatology to the aforementioned stressor.  

Upon a review of the evidence of record, the issue of whether the Veteran has PTSD that is related to her verified in-service stressor in relative equipoise, i.e., about evenly balanced for and against his claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has PTSD that was incurred in service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  As such, the Board will grant this appeal.


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

In the July 2012 videoconference hearing, the Veteran stated that her service-connected glaucoma had worsened.  She indicated that due to a "bleed," her eyelid would "stand up."  In addition, her eyes were usually bloodshot and were extremely sensitive to light.  According to the Veteran, VA prescribed transition lenses for her to wear.  

In light of the above and in consideration of the Veteran's contentions, the Board finds that a new, more contemporaneous examination is needed prior to a final adjudication of the Veteran's current claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As the case must be remanded, efforts should also be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.  Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Topeka VAMC, dated since August 2011.  

2.  Thereafter, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA eye examination to determine the current severity of her service-connected noncongestive glaucoma.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record.  

All indicated studies must be conducted.  Visual fields and visual acuities should be set out.  Specifically, uncorrected and corrected central visual acuity for distance and near vision of both of the Veteran's eyes must be provided. Measurement of the visual field should be made part of the examination report.

Moreover, the examiner must describe the impact of the Veteran's service-connected noncongestive glaucoma on her daily activities and employability.  

A complete rationale for all opinions must be provided.  

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


